         Case 1:04-cr-00356-AT Document 567 Filed 09/08/20 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: _9/8/2020____

              -against-
                                                                  04 Cr. 356 (AT)

MUSTAFA KAMEL MUSTAFA,                                                ORDER
     a/k/a “Abu Hamza al-Masri,”

                        Defendant.
ANALISA TORRES, District Judge:

        The C.J.A. attorney Sabrina Shroff is hereby ORDERED to resume representation of
Defendant, Mustafa Kamel Mustafa, in the above-captioned matter for purposes of reviewing his
pro se filings, including ECF No. 565, and providing him with guidance regarding the merits of
his legal claims.

       The Clerk of Court is directed to terminate the motion at ECF No. 566.

       SO ORDERED.

Dated: September 8, 2020
       New York, New York
